DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "t" in claim 1 (line 14).  There is insufficient antecedent basis for this limitation in the claim. Claims that depend from claim 1 include the same ambiguity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 18, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Paar (Springer-Verlag paper entitled A Novel Predication Scheme for SIMD System-on-Chip in  Euro-Par 2002 pp. 834-843) in view of  Carter (Intl. Journal of Parallel Programming article entitled Path Analysis and Renaming for Predicated Instruction Scheduling pp. 563-588).

Paar taught the invention substantially as claimed including  (as to claim 1). A method for processing data in a single instruction multiple data (SIMD) computer architecture that supports if-else-based program structures and loop-based program structures (e.g., see Introduction on page 834 and evaluation section on page 840), the method comprising: receiving at a processing element (e.g., see section 2.1 on page 835) a masking instruction that includes a predication mask including a plurality of bits [predicate flags in section 2.1] associated with a plurality of predicated instructions following the masking instruction (e.g., see section 3.3 on page 838 and section 2.2 on pages 835 and 836); determining by the processing element(e.g., see section 2.1 on page 835), based on the masking instruction, a predication state indicative of one of a conditional predication mode and an absolute predication mode (e.g., see section 3.5 on page 819); storing in a predication mask register the predication mask; storing in a 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Paar and Carter. Both references were directed toward the problems of using predicates to control execution of instructions in a data processor. One of ordinary skill in the art would have been motivated to incorporate the Carter teachings of storing predication state data in a register at least to ensure the data was not lost so the system would not have to re-create the control data to continue predicated execution eliminating unnecessary instruction execution delay. Also the addition of the Carter teachings would have yielded predictable results at least because both references were 
As to claim 2 Paar and Carter taught The method of claim 1, Carter taught  wherein determining the predication state comprises determining a value of an opcode of the masking instruction (e.g., cmpp), wherein the value is a first value when the opcode of the masking instruction corresponds to the conditional predication mode and the value is a second value when the opcode of the masking instruction corresponds to the absolute predication mode (e.g., see page 566).  
As to claim 3, Paar and Carter taught The method of claim 1, Carter taught wherein determining whether to commit the computation is further based on a result of a comparison (e.g., see page 566).  
As to claim 4 Paar and Carter taught The method of claim 3, Carter taught storing predicate data in register (e.g., see page 565) but did not expressly detail wherein the result of the comparison is stored in a compare result register.  However one of ordinary skill would have been motivated to store the result of the comparison in a register to ensure the result is not lost so during predication operations including recursive operations the result is easily accessible and the operation to produce the result does not have to be repeated which eliminates a possible delay in processing which would increase throughput.
As to claim 5 Paar and Carter taught  The method of claim 1, Paar taught  wherein determining whether to commit the computation is further based on an instruction predication bit corresponding to the first predicated instruction (e.g., see section 3.2 on page 837 and section 2.2 on pages 835-836).  

As to claim 7 Paar and Carter taught The method of claim 1, Parr taught wherein determining whether to commit the computation comprises determining a register file write bit is enabled (e.g. see section 3.3 on page 838)[determining the value of the  predicate of the write predicate instruction provides determining whether write bit is enabled that is used to determine whether to commit).  
Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Paar and Carter as applied to claim 1 above, and further in view of Smith (Patent application publication No. 2018/2018/0032344).

As to claim 8 Paar and Carter taught  The method of claim 1, but did not expressly detail  further comprising: receiving at the processing element a second predicated instruction of the plurality of predicated instructions; and determining by the processing element, based on an updated value of the head bit of the plurality of bits of the predication mask stored in the predication state register and on a next value indicative of the predication state stored in the predication state register, whether to commit a computation corresponding to execution of the second predicated instruction. Smith however taught this limitation (e.g., see paragraph 0084)  

Processing instructions using predicates in a data processor. One of ordinary skill in the art would have been motivated to incorporate the Smith teachings of committing predicated instruction(s) based on values of a previous and updated values of predicates at least to increase the accuracy of the predication especially when iterative processing of instructions was being performed. Also the addition of the Smith teachings would have yielded predictable results at least because both references were directed to processing using programmable processors performing similar processes namely processing instructions using predicates. 

As to claim 9 Paar and Carter  and Smith taught The method of claim 8, Smith taught  wherein determining whether to commit the computation is further based on an instruction predication bit corresponding to the second predicated instruction(e.g., see paragraphs 0082 and 0085)[ note controlling whether an instruction will issue controls whether the instruction can/will commit]..  
As to claim10 Paar and Carter taught The method of claim 1, but did not expressly detail wherein determining whether to commit the computation comprises discarding the computation if a register file write bit is disabled.  However one of ordinary skill would have been motivated to discard the computation for operation(s) including write that a are not to be performed. This would have provided additional . 

Claims 11-13, 18, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (patent No 2018/0032344) in view of Al-Sukhni (patent application publication No. 2006/0248281)


As to claim 11 Smith taught  A single instruction multiple data (SIMD) controller  (e.g., see abstract and paragraphs 0070) comprising: a plurality of registers, each register configured to store a value used in determining at least one of an instruction memory address at which an instruction is stored or a data memory address at which data corresponding to the instruction is stored (e.g., see paragraphs 0048-0050,0085-0087)9note control state registers CSRs can be mapped to unique memory locations that are reserved for use by the block-based processor e.g., the control unit 160 in fig. 1 can be assigned to a first range of addresses. ,CSRs of the memory interface); a data memory communicatively coupled to the plurality of registers and configured to store a plurality of data address records, each data address record comprising a program counter and a plurality of register addresses each identifying a corresponding one of the plurality of registers that stores a value used to determine a data memory address (e.g., see paragraphs 0050,0085-0089)[note the execution flow is modified by changing the value of the system register (e.g., program counter PC or instruction pointer) while in other examples the execution flow can be changed by modifying a value used to 
It would have been obvious to one of ordinary skill to combine the teachings of Smith and Al-Sukhni. Both references were directed toward the problems for determining the next instruction(s) to execute in a data processor.  One of ordinary skill would have been motivated to incorporate the Al-Sukhni teachings of stream(s) of instruction and identifying the address of a memory location storing an instruction at least to enable the combined system to effectively access the instruction set based on a 
As to claim 12 Smith and Sukhni taught The SIMD controller of claim 11, Smith taught wherein the program counter corresponds to a first value that points to an address of a current instruction (e.g., see paragraphs 0129, 0131-0134).  
As to claim 13 Smith and Sukhni taught The SIMD controller of claim 12, Smith taught  wherein the program counter is incremented from the first value to a second value that points to an address of a next instruction (e.g., see paragraph 0130-0133).  
As to claim 18 Smith and Al-Sukhni taught  The SIMD controller of claim 11, Al-Sukhni taught  wherein at least one instruction address stream encodes an instruction loop (e.g., see paragraphs 0031-0035,0065-0068 and 0099-0101).  

Claims 14-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Al-Sukhni as applied to claim11 above, and further in view of Busaba (patent application publication No. 2013/019841).

As to claim 14 Smith and Al-Sukhni taught The SIMD controller of claim 11,  but neither taught   wherein the instruction address stream memory is configured to store one or more bits indicative of whether an instruction of the program has a child loop. Busaba however taught this limitation (e.g., see paragraphs 0045-0052, 0068-0070).

As to claim 15 Smith and Al-Sukhni and Busaba taught  The SIMD controller of claim 14, Busaba  taught wherein for an instruction that has a child loop, the plurality of register addresses includes a child register address that identifies an address of a register that points to a start of the child loop (e.g., see paragraphs 0047-0051,0132-0135).  
As to claim 16 Smith and Al-Sukhni and Busaba  taught The SIMD controller of claim  15,  Busaba taught wherein the instruction address stream memory is configured to store one or more bits indicative of whether a child loop is a last child loop of a corresponding parent loop (e.g., see paragraphs 0070,0073,0079-0083).  
As to claim 17 Smith and Al-Sukhni and Busaba taught The SIMD controller of claim 11, Busaba taught wherein at least one of the register addresses includes a pointer to a parent loop of a child loop (e.g., see paragraphs 0048-0052, 0081-0083, 0088).  


As to claim 20 Smith and Al-Sukhni taught The SIMD controller of claim 11, but did not expressly detail wherein the program counter is updated according to a memory address of where a loop starts.   Busaba however taught this limitation (e.g., see paragraphs 0124-0127, 0130-0133).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (patent No. 6,505,345) disclosed optimization of initialization of parallel compare predicates (e.g., see abstract).
	Sasagawa (patent application No. 2004/0187040) disclosed low power operation control unit and program optimizing system (e.g., see abstract). 
	Tran (patent application publication No. 2006/0224867) disclosed avoiding unnecessary processing of predicated instructions (e.g., see abstract).
Codrescu (patent application publication No. 2009/0235051) disclosed system of selectively committing result of an executed instruction (e.g., see abstract).
	Muff (patent application publication No. 2013/0159675) disclosed instruction predication using unused facilities (e.g., see abstract).

	Anderson (patent No. 10,318,293) disclosed predication methods for vector processors (e.g., see abstract).
	Lee (patent application publication No. 2015/0149747) disclosed method of scheduling loops for processor having a plurality of functional units (e.g., see abstract).
	Grant (patent application publication No. 2019/0095209) disclosed program loop control (e.g., see abstract).
Rajwar (patent application publication No. 2014/0258695 disclosed last branch record indicators for transactional memory (e.g., see abstract).
Ashmawy, A. M. M. etal. Hybrid Predication Model for Instruction Level Parallelism, 2002, IEEE, 8 pages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AIMEE J LI can be reached on 2-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183